Pottle, J.
This being' an action against a railway company for the negligent killing of a mule by one of its locomotives, and tlie uncontradicted evidence being that the mule suddenly came upon the track in front of the engine from behind a house, where it could, not have been seen, and that it was impossible to have stopped the train after the mule was *840seen, the statutory presumption of negligence, arising from proof of the killing, was overcome, and there could not be a recovery. Atlantic Coast Line R. Co. v. Whitaker, 10 Ga. App. 207 (73 S. E. 34).
Decided December 10, 1912.
Action for damages; from city court of Saint Marys — Judge Atkinson. June 22, 1912.
Bolling Whitfield, for plaintiff in error.
J. Roy Lang, S. C. Townsend, contra.

Judgment reversed.